                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                 NORTHEASTERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
               Plaintiff,                             )
                                                      )   No. 2:19-cv-00009
       v.                                             )   JUDGE TRAUGER
                                                      )
OAKLEY PHARMACY, INC., d/b/a                          )
DALE HOLLOW PHARMACY;                                 )
                                                      )
               Defendants.                            )

                JOINT CONSENT MOTION FOR ENTRY OF
   A PRELIMINARY INJUNCTION AGAINST DEFENDANT MICHAEL GRIFFITH

       Plaintiff United States and Defendant Michael Griffith jointly move the Court to enter a

preliminary injunction order against Griffith under Federal Rule of Civil Procedure 65(a) and the

Controlled Substances Act, 21 U.S.C. §§ 843(f) and 882(a). As grounds for this consent motion,

these parties state the following:

       1. On February 7, 2019, this Court entered a temporary restraining order (TRO) against

            all Defendants, including Defendant Griffith (“Griffith”), under Federal Rule of Civil

            Procedure 65(b), Local Rule 65.01, and the Controlled Substances Act, 21 U.S.C. §

            843(f) and 882(a). See Doc. No. 10.

       2. On February 21, 2019, this Court extended the terms of the TRO “until the Court rules

            on the request for a preliminary injunction.” Doc. No. 37.

       3. Griffith and his counsel agree to have the Court extend the TRO that is currently in

            effect against him through the date when this Court renders a decision on the merits.

       4. A proposed order converting the TRO into a preliminary injunction for Griffith is

            attached for the Court’s consideration.




    Case 2:19-cv-00009 Document 50 Filed 03/08/19 Page 1 of 4 PageID #: 241
       5. If the Court enters the above order, the United States submits that it would be

           unnecessary for Griffith and his counsel to attend the hearing that is currently scheduled

           for March 27, 2019 on the preliminary injunction motion.

                                              Respectfully submitted,

For the United States:                        DONALD Q. COCHRAN
                                              UNITED STATES ATTORNEY
                                              Middle District of Tennessee


                                      By:     s/ Ellen Bowden McIntyre
                                              ELLEN BOWDEN MCINTYRE (BPR #023133)
                                              Assistant United States Attorney
                                              110 Ninth Avenue South, Suite A-961
                                              Nashville, Tennessee 37203
                                              Telephone: (615) 736-5151
                                              ellen.bowden2@usdoj.gov

                                              JOSEPH H. HUNT
                                              Assistant Attorney General,
                                              Civil Division

                                      By:     s/ Ross Goldstein
                                              JILL FURMAN
                                              ROSS GOLDSTEIN
                                              DONALD R. LORENZEN
                                              U.S. Department of Justice
                                              Civil Division
                                              Consumer Protection Branch
                                              P.O. Box 386
                                              Washington, DC 20044
                                              Tel: (202) 514-9401
                                              ross.goldstein@usdoj.gov


For Defendant Michael Griffith:       By:     s/ Jennifer Weaver____
                                              JENNIFER WEAVER
                                              L. Wells Trompeter
                                              Waller Lansden Dorth & Davis, LLP
                                              511 Union Street, Suite 2700
                                              Nashville, TN 37219
                                              jenniferweaver@wallerlaw.com
                                              wellstrompeter@wallerlaw.com


                                                 2
    Case 2:19-cv-00009 Document 50 Filed 03/08/19 Page 2 of 4 PageID #: 242
                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was served on the parties below via

the U.S. District Court’s ECF system, if registered.   A service copy was also served via First

Class U.S. Mail, postage prepaid, and/or via email, on March 8, 2019, to the following:

              Peter J. Strianse
              Tune, Entrekin & White, P.C.
              315 Deaderick Street
              Suite 1700
              Nashville, TN 37238
              (615) 244-2770
              Email: pstrianse@tewlawfirm.com

              James Dale White, Jr.
              101 Green Street
              P.O. Box 333
              Celina, TN 38551
              (931) 243-3535
              Email: jdwhite@info-ed.com
              Attorneys for Oakley Pharmacy, Inc., Xpress Pharmacy of Clay County, LLC;
              Thomas Weir

              Jennifer Weaver
              L. Wells Trompeter
              Waller Lansden Dorth & Davis, LLP
              511 Union Street, Suite 2700
              Nashville, TN 37219
              Email: jenniferweaver@wallerlaw.com
              Email: wellstrompeter@wallerlaw.com
              Attorneys for Michael Griffith

              Michael R. Giaimo
              Chaffin, Chaffin & Giaimo
              204 N. Washington Avenue
              Cookeville, TN 38501
              (931) 372-7515
              Email: mrgiaimo@yahoo.com
              Attorney for John Polston




                                                3
    Case 2:19-cv-00009 Document 50 Filed 03/08/19 Page 3 of 4 PageID #: 243
        LARRY LARKIN
        9713 Tallahassee Drive
        Knoxville, TN 37923-1936
        Email: oularkin@att.net


                                   s/ Ellen Bowden McIntyre
                                   ELLEN BONDEN MCINTYRE
                                   Assistant United States Attorne




                                     4
Case 2:19-cv-00009 Document 50 Filed 03/08/19 Page 4 of 4 PageID #: 244
